Case 2:20-cv-02321-DJH Document 1-10 Filed 12/02/20 Page 1 of 40




           EXHIBIT 19
   Case 2:20-cv-02321-DJH Document 1-10 Filed 12/02/20 Page 2 of 40




                Declaration of Matthew Bromberg Ph.D


                                      December 1, 2020


Pursuant to 28 U.S.C Section 1746, I, Matthew Bromberg, make the following declaration.
1. I am over the age of 21 years and I am under no legal disability, which would prevent me from
   giving this declaration.
2. Matthew Bromberg has a Ph.D in Electrical Engineering from the University of California at
   Davis and a Masters degree in Mathematics from the University of California at Berkeley. I
   have been employed, for over 28 years, in the signal processing and wireless signal processing
   domain, with an emphasis on statistical signal processing. I have published numerous journal
   and conference articles. Additionally, I have held Top Secret and SAP clearances and I am
   an inventor of nearly 30 patents, one of which has over 1000 citations in the ﬁeld of MIMO
   communications (Multiple Input Multiple Output).

3. I reside at 4303 West Eaglerock Pl., Wenatchee WA, 98801.
4. Given the data sources referenced in this document, I assert that in Georgia, Pennsylvania and
   the city of Milwaukee, a simple statistical model of vote fraud is a better ﬁt to the sudden jump
   in Biden vote percentages among absentee ballots received later in the counting process of the
   2020 presidential election. It is also a better ﬁt when constrained to a single large Metropolitan
   area such as Milwaukee..

5. Given the same data sources, I also assert that Milwaukee precincts exhibit statistical anomalies
   that are not normally present in fair elections.. The fraud model hypothesis in Milwaukee has
   a posterior probability of 100% to machine precision. This model predicts 105,639 fraudulent
   Biden ballots in Milwaukee.
6. I assert that the data suggests aberrant statistical anomalies in the vote counts in Michigan,
   when observed as a function of time.

7. I assert that the data implies statististical anomalies supportive of vote switching in Maricopa
   county Arizona.


Signature:




Supporting evidence for the assertions in (4) and 5 is provided in the following pages.
      Case 2:20-cv-02321-DJH Document 1-10 Filed 12/02/20 Page 3 of 40



1     Impact of Fraud on the Election
In the analysis that follows, it is possible to obtain rough estimates on how vote fraud could possibly
have eﬀected the election. In Georgia, there is evidence that votes were actually switched from Trump
to Biden. As many as 51,110 Biden votes were fraudulent and as many as 51,110 votes could be added
to Trump. An audit to determine vote switching will be more diﬃcult, since it is likely the Trump
ballots have been destroyed in Georgia, based on reports of ballots being shredded there. If instead we
presume that Bidens fraudulent votes were simply added to the totals, then we estimate that 104,107
ballots should be removed from Biden’s totals.
    In Pennsylvania, from just one batch of absentee ballots, approximately 72668 of them are estimated
to be fraudulent Biden votes. Our analysis of Milwaukee shows that 105,639 Biden ballots could be
fraudulent. Moreover there is evidence of vote switching here, which might give as many as 42365
additional ballots to Trump, and remove the same from Biden.
    Michigan yields an estimate of 237,140 fraudulent Biden votes added to the total, using conservative
estimates of the Biden percentage among the new ballots.


2     Statistical Model
The simplest statistical model for computing the probabilities for an election outcome is a binomial
distribution, which assigns a probability p for a given person within the population to select a candidate.
If we assume that each person chooses their candidate independently, then we obtain the Binomial
distribution in the form,
                                                                N −k
                                     P (k|N ) ≡ N Ck pk (1 − p)      ,                                  (1)
where P (k|N ) is the probability that you observe k votes for a candidate in a population of N voters,
and where N Ck is the number of ways to choose k people out of a group of N people.
    For larger N, the binomial distribution can be approximated by a Gaussian distribution, which is
used in the election fraud analysis in [1]. The chief reason for this is the diﬃculty of computing P (k|N )
for large N and k. However this problem can be overcome by computing the probabilities in the log
domain and using the log beta function to compute N Ck .
    For this analysis it is more useful to compute the probabilities as a function of f the observed
fraction of the candidate’s votes. In this formulation we have k = N f, and N − k = N (1 − f ) , and
therefore we deﬁne the fractional probability as,
                                                                      N (1−f )
                                  BN (f ) ≡   N CN f   pN f (1 − p)              .                     (2)

2.1    Fraud Model
To model voting fraud we assume a ﬁxed fraction α of votes are given to the cheater. The pool of
available voters who actually voted is now N (1 − α) . The fraction who actually voted for the cheater
is given by f − α. The probability that the fraction f voters reported for the cheater, with the fraction
α stolen, can therefore be written as,
                                      CN,α (f ) ≡ BN (1−α) (f − α) .                                   (3)
    This is similar to the fraud model used in the election fraud analysis given in [1]. We use the
Binomial distribution directly, rather than the Gaussian distribution, since it should be more accurate
for small N, k or f.

2.2    Posterior Probability of Fraud Model
A hypothesis test can now be set up between the standard voting statistics of (2) vs the statistics of the
fraud model (3). If we use Bayesian inference we can compute an estimate of the posterior probability
of the fraud model. This can be written as,
                                                       CN,α (f )pF
                               P (F |f ) =                                   ,
                                             CN,α (f )pF + BN (f ) (1 − pF )

                                                       2
      Case 2:20-cv-02321-DJH Document 1-10 Filed 12/02/20 Page 4 of 40




                        Figure 1: Reported Biden Fraction In Illinois vs Time


where pF is the prior probability of fraud. In our investigation we assume fraud is unlikely and set
pF = 0.01.


3     Analysis of Absentee Ballots in the 2020 Election
For this analysis we extracted data from the all_states_timeseries.csv ﬁle, which can be found at the
internet url: https://wiki.audittheelection.com/index.php/Datasets. We look at the absentee
ballot results near the beginning of the time series and then compare it to the end or the middle of
the period, after a suﬃcient enough ballots were added.
    For the models in Section 2 we assign the probability p of a Biden vote using the ﬁnal data. This
assumption is actually more favorable to the cheater. As mentioned earlier we set the prior probability
of fraud to pF = 0.01, and the cheating fraction, α, is set to α = f − p, where f is the observed Biden
fraction in the newly added ballots. This isolates the statistics of the added ballots from the ﬁnal
observed statistics.
    We focus on the absentee ballots, because they are dominated by large democratic cities and there
is no obvious reason why those statistics should change appreciably over time. Furthermore it should
be noted that the start time for this data, mid day Nov. 4., was well after some of the larger absentee
ballot dumps occured.

3.1    Control Case Illinois
We choose Illinois as a control case, since it has a signiﬁcant number of absentee ballots that were
counted later and provides a fairly clean baseline. The reported Biden fraction vs time is given in
Figure 1.



                                                  3
      Case 2:20-cv-02321-DJH Document 1-10 Filed 12/02/20 Page 5 of 40




                             Figure 2: Before and Added Biden Fraction


    As we can see there is not much change in the Biden statistics from the initial 601,714 absentee
ballots when compared with the 54,117 ballots that were added. This is further shown by the bar
chart in Figure 2.
    Using our formula for the posterior probability of fraud in (3) we obtain the probability that the
fraud model is correct of 6.5%. This lends good support to the idea that the Illinois absentee ballots
were counted fairly.

3.2    Analysis of Georgia Absentee Ballots
The Georgia absentee ballot count started at 3,701,005 and 303,988 ballots were added. The Biden
fraction among absentee ballots as a function of time is shown in Figure (3). This plot shows a
statistical abnormality in that the Biden fraction appears to always be increasing. This is statistically
unlikely and is not typically seen in fair elections. Normally you would see a mixture of votes of Biden
and his opponents, and would see random deviation around the asymptote.
    We investigate this phenomenon more fully in Figure (4). The added ballots have a Biden percent-
age of around 70%, while the initial statitics were at 50%. This is a very large jump for such a large
sample size and seems very unlikely. Indeed the probability that the fraud model is correct is 100%,
up to the precision of double ﬂoating point arithmetic.
    Assuming that the prior absentee ballot distribution is the correct one, we can form a simple
prediction for how many of Biden’s ballots were fraudulent. Let N1 = 303, 988, the number of ballots
added, and let B = 189, 497 be the number of Biden votes in this new batch. If the fraction of Biden
votes should actually be f = 0.509. Let x be the proposed number of fraudulent Biden votes, then we




                                                   4
        Case 2:20-cv-02321-DJH Document 1-10 Filed 12/02/20 Page 6 of 40




                   Figure 3: Georgia Absentee Ballots vs Time: (Biden Fraction)


have,
                                        B−x
                                               =f
                                        N1 − x
                                                B − N1 f
                                             x=          .                                         (4)
                                                  1−f
   In the case that votes were actually switched from Trump to Biden, then the formula becomes,
                                          B−x
                                                =f
                                           N1
                                              x = B − N1 f

   This would suggest that 104,107 ballots were fraudulently manufactured for Biden. If we presume
that actually those ballots were switched from Trump to Biden then as many as 19% of the new
absentee ballots for Biden were fraudulent, which totals around 51,110 ballots that should be removed
from Biden’s totals and added to Trump. We shall see in Section 6, that there is substantial evidence
that some Trump votes were actually switched to Biden votes.

3.3     Analysis of Pennsylvania Absentee Ballots
The Pennsylvania absentee ballot count started at 785,473 and 319,741 ballots were added at 39 hours
after the start of the data record. The Biden fraction among absentee ballots as a function of time is
shown in Figure (5). This plot shows some oddities in that the Biden fraction ﬂuctuates with large
deviations.
    In Figure (6) we see the initial Biden percentage compared with the Biden percentage of the added
ballots over the ﬁrst 39 hours. The added ballots have a Biden percentage of around 83%, while the


                                                  5
      Case 2:20-cv-02321-DJH Document 1-10 Filed 12/02/20 Page 7 of 40




                        Figure 4: Before and After Biden Fraction in Georgia


initial statistics were at 78%. This is a very large jump for such a large sample size and seems very
unlikely. Indeed the probability that the fraud model is correct is 100%, up to the precision of double
ﬂoating point arithmetic.
    If we just examine the initial large batch of votes among the absentee ballots, we see an unexplained
jump of 5% for Biden. Although it is likely that most of the fraud, if any, occurred earlier in the vote
count, just this batch of ballots suggests that approximately 72668 Biden ballots are fraudulent. If we
presume that the votes were stolen from Trumps votes, then 15987 Biden ballots are fraudulent and
should be added to Trump’s total.


4    Analysis of Milwaukee County in Wisconsin
We now switch our analysis to a data set that contains precinct data for Milwaukee county. The
data was obtained from the twitter acount of @shylockh, who derived his sources from the New York
Times and in some cases from the unoﬃcial precinct reports from the Wisconsin elections commision
website. We examine vote percentages for ballots added between Wednesday morning, 11/04/2020
and Thursday night 11/05/2020.
   This data set gives the total vote count by party aﬃliation. Because the data set is conﬁned to
Milwaukee, we can assume that the statistics should not be time varying. The voting pool here is
highly partisan in favor of democrats and we don’t expect any signiﬁcant diﬀerence in the voting
percentage, especially since a large number of absentee ballots were already counted by Wednesday
morning.




                                                   6
Case 2:20-cv-02321-DJH Document 1-10 Filed 12/02/20 Page 8 of 40




       Figure 5: Pennsylvania Absentee Ballots vs Time: (Biden Fraction)




           Figure 6: Before and After Biden Fraction in Pennsylvania



                                      7
      Case 2:20-cv-02321-DJH Document 1-10 Filed 12/02/20 Page 9 of 40



4.1    Analysis of Milwaukee County Democrat results
The percentage of democrat voters increases by 15% among the ballots added on Wednesday and
Thursday. On Wednesday morning Milwaukee had received 165,776 ballots. By Thursday evening
458,935 ballots were received, adding 293,159 ballots.
   In Figure 7 we see the large deviation in democrat percentage between the Wednesday morning
and those added by Thursday evening. This too causes the posterior probability of the fraud model
to be 100% to machine precision.




                    Figure 7: Before and After Democrat Fraction in Milwaukee

   Assuming that there was fraud, we estimate that 105,639 fraudulent Biden ballots were added
between Wednesday and Thursday of 11/05/2020 in Milwaukee alone. However as we shall see below,
many of these votes may well have been switched from Trump to Biden, which would also give Trump
an additional 42365 votes and remove 42365 votes from Biden.

4.2    Candidate Percentages Sorted by Ward Size
Another useful tool for evaluating fraud is to look at the cumulative vote percentages sorted by an
independent input factor. An easy factor to use is ward or precinct size. This concept was used
throughout the report on voter irregularities in [2]. In that report there was an anomalous dependency
on precinct size in many of the 2016 primary elections. The larger precincts had introduced the use of
voting machines. But one could also theorize the opportunity for cheaters to cheat in small precincts,
where there may be less oversight.
    Normally we would expect the cumulative vote percentage to converge to an asymptote, and bounce
around the mean until convergence. An example of this can be found from the 2000 Florida Democratic
presidential primary between Gore and Bradley. This is shown in Figure 8, and is taken from [2].
    However when one sorts the Milwaukee, Thursday night data, by precinct size, you will see trend-
lines that do not converge to an asymptote, as shown in Figure 9. It appears that smaller precincts


                                                  8
     Case 2:20-cv-02321-DJH Document 1-10 Filed 12/02/20 Page 10 of 40




                  Figure 8: Baseline Cumulative Fractions Sorted by Precinct Size


almost uniformly have higher Democrat percentages. There is no obvious reason for this. It was
certainly not seen in the control case in Figure 8. Furthermore the third party percentages quickly
converge to their asymptote as would be expected in a fair election. One possible model for this would
be vote switching from Trump to Biden, which would show up more strongly in the smaller precincts.


5    Analysis of Third Party Vote Count
Third party voters oﬀer another way to examine a possible fraud mechanism. Votes could either be
switched from third party candidates to the cheater, or fraudulent ballots that are added to beneﬁt
the cheater, may not include third party choices. For the control example, we look at absentee ballots
in the state of Massachusetts. In Massachusetts the initial absentee ballot count was 117,618, and the
number of added absentee ballots is 10,281.
    The reported 3rd party percentage of absentee ballots vs time in Massachusetts is shown in Figure
10 and the comparison of the inital and added 3rd party ballots in MA is shown in Figure 11. There
is only a small change in party preference, relative to the size of the added ballots. Therefore the
probability of the fraud model is only 22%.




                                                  9
    Case 2:20-cv-02321-DJH Document 1-10 Filed 12/02/20 Page 11 of 40




                  Figure 9: Milwaukee Democrat Ballots Percentage vs Ward Size




                      Figure 11: MA 3rd Party Percentage Initial and Added

    When we look at the total 3rd party percentages in Milwaukee, between Wednesday morning and
Thursday night, we see a signiﬁcant drop from 1.9 percent to 1.4% for the newly added ballots. But
this is among 293,159 added ballots. This is illustrated in Figure 12. Again in this case the fraud
model has a posterior probability of 100% to machine precision.




                                                10
Case 2:20-cv-02321-DJH Document 1-10 Filed 12/02/20 Page 12 of 40




                 Figure 10: MA 3rd Party Absentee Votes vs Time




     Figure 12: Milwaukee 3rd Party Percentages between Wednesday and Added
                                      11
     Case 2:20-cv-02321-DJH Document 1-10 Filed 12/02/20 Page 13 of 40



6    Analysis of Fulton and DeKalb Counties in Georgia
We perform a precinct level analysis of Fulton and DeKalb counties in Georgia based on an aggregate
data set likely culled from the New York Times. The Fulton data was collected on 11/08/2020 and the
DeKalb data was collected on 11/09/2020. As in Milwaukee we look at the cumulative vote percentages
as a function of precinct size. A plot of this for DeKalb county is shown in Figure 13.
     Although there are somewhat concerning trendlines in the beginning, after the size 600 precinct
mark, thereafter the overall picture is what one would expect of an election where the voter preferences
are not dependent on precinct size. Both DeKalb and Fulton counties are in predominantly urban
Atlanta, neighbor one another, and have similar voting preferences across precincts. DeKalb county is
still suspect, however, due to the irregularites observed prior to the Ward 600 mark.




              Figure 13: Dekalb County Absentee Ballots: Percentages vs Precinct Size

    A diﬀerent story emerges when we plot the absentee vote percentages for Fulton county as a function
of precinct size, as can be seen in Figure 14. Here the trendlines for the Democrat and Republican
percentages are quite pronounced, amounting to a diﬀerence of 8 percent from the halfway mark.
    We divide the Fulton county data into a group of smaller precincts and larger precincts. One group
has precincts less than 308 and another larger than 308. The total absentee ballots for the small group
is 24,575, and the large group is 120,029. The small group has a Democrat percentage of 85% and the
large group has a percentage of 77%, for a change of 8%. The fraud model is preferred in this scenario
again with probability of 100% to machine precision.
    One might presume that small precincts generally favor Democrats over large precincts, biasing the
results. However take a closer look at the Libertarian party results in Fulton county in Figure 15. The
percentages are exactly what we would expect if there were no bias in precinct size. The percentages
bounce around a mean, not trending in any direction.
    So if there were a bias favoring the democrats in small precincts, we would expect that to eﬀect
both the Republican and Libertarian totals. However it appears to only eﬀect Republican totals, as if
the Republican ballots were switched over to Democrat in a higher percentage in the smaller precincts.
Indeed if a ﬁxed number of ballots are switched in each district, it would have a larger eﬀect in the
smaller districts and then show up as trend lines in these percentage plots. At a minimum the data
suggests a statistical anomaly that is not normally present in a fair election.


7    Michigan Analysis
We now due a time series analysis for Michigan. The data was culled from Edison Research. We ﬁrst
show, Trump, Biden and 3rd party voting percentages vs hours after the start of the election in Figure
16. The third party votes shows the proper convergence to an asymptote that we would expect from


                                                  12
     Case 2:20-cv-02321-DJH Document 1-10 Filed 12/02/20 Page 14 of 40




             Figure 14: Fulton County Absentee Ballots: Percentages vs Precinct Size




        Figure 15: Fulton County Absentee Ballots: Libertarian Percentage vs Precinct Size


the law of large numbers. However the Trump and Biden percentages are vastly diﬀerent You can see
large discrete jumps in the percentages as very large Biden ballot dumps occur over time. You also see
that the Biden percentages are mostly always increasing after hour 27, which is statistically unlikely
in a fair election.
    Note also that almost a million of the ballots are received by hour 27, and we use this as our
starting point. At that point we have a total of 970,119 votes cast. At the end of 167 hours we have
5,531,222 votes cast. At our initial point the Biden percentage is 38%, but the new ballots have a
Biden percentage totaling 53% as seen in Figure 17. The fraud model has posterior likelihood of 100%
to machine precision.




                                                 13
    Case 2:20-cv-02321-DJH Document 1-10 Filed 12/02/20 Page 15 of 40




                           Figure 16: Michigan Vote Percentage vs Time




                          Figure 17: Biden Percentage Before and Added

    For Michigan we compute the estimated amount of fraudulent Biden ballots conservatively, assum-
ing that the 50.5 percent seen at the end of the count should have been the correct percentage among
the newly added ballots. From this and (4) we obtain an estimate of 237,140 fraudulent votes added
for Biden.


8    Maricopa Precinct Analysis
We apply a similiar analysis to Maricopa county in Arizona. The data was obtained from the Maricopa
county recorder website at https://recorder.maricopa.gov/media/ArizonaExportByPrecinct_110320.
txt. Precincts are sorted by size and the cumulative vote percentages are tallied. It should rapidly
approach an asymptote, but again in Figure 18 we see an anomaly. The Biden percentage is higher in
the smaller precincts, primarily at the expense of Trump, again suggesting vote switching, since the
3rd party percentages immediately approach it’s asymptote.




                                                14
     Case 2:20-cv-02321-DJH Document 1-10 Filed 12/02/20 Page 16 of 40




                  Figure 18: Maricopa County Arizona Percentage vs Precinct Size

   In Figure 19 we focus on the third party percentages, which we see are indeed independent of
precinct size and converge quickly to it’s asymptote. This is about what we would expect if the third
party candidates were counted fairly. It is in sharp contrast to the precinct size dependency and slow
convergence of the Trump and Biden percentages.




                  Figure 19: Third Party Percentages vs Size in Maricopa County


References
[1] Peter Klimek, Yuri Yegorov, Rudolf Hanel, and Stefan Thurner. Statistical detection of systematic
    election irregularities. 2, 2.1

[2] lulu Fries’dat and Anselmo Sampietro.          An electoral system in crisis.       http://www.
    electoralsystemincrisis.org/. 4.2




                                                 15
Case 2:20-cv-02321-DJH Document 1-10 Filed 12/02/20 Page 17 of 40
Case 2:20-cv-02321-DJH Document 1-10 Filed 12/02/20 Page 18 of 40




           EXHIBIT 20
Case 2:20-cv-02321-DJH Document 1-10 Filed 12/02/20 Page 19 of 40
Case 2:20-cv-02321-DJH Document 1-10 Filed 12/02/20 Page 20 of 40
Case 2:20-cv-02321-DJH Document 1-10 Filed 12/02/20 Page 21 of 40
Case 2:20-cv-02321-DJH Document 1-10 Filed 12/02/20 Page 22 of 40
Case 2:20-cv-02321-DJH Document 1-10 Filed 12/02/20 Page 23 of 40
Case 2:20-cv-02321-DJH Document 1-10 Filed 12/02/20 Page 24 of 40
Case 2:20-cv-02321-DJH Document 1-10 Filed 12/02/20 Page 25 of 40




           EXHIBIT 21
Case 2:20-cv-02321-DJH Document 1-10 Filed 12/02/20 Page 26 of 40
Case 2:20-cv-02321-DJH Document 1-10 Filed 12/02/20 Page 27 of 40
Case 2:20-cv-02321-DJH Document 1-10 Filed 12/02/20 Page 28 of 40
Case 2:20-cv-02321-DJH Document 1-10 Filed 12/02/20 Page 29 of 40
Case 2:20-cv-02321-DJH Document 1-10 Filed 12/02/20 Page 30 of 40




           EXHIBIT 22
Case 2:20-cv-02321-DJH Document 1-10 Filed 12/02/20 Page 31 of 40
Case 2:20-cv-02321-DJH Document 1-10 Filed 12/02/20 Page 32 of 40
Case 2:20-cv-02321-DJH Document 1-10 Filed 12/02/20 Page 33 of 40
Case 2:20-cv-02321-DJH Document 1-10 Filed 12/02/20 Page 34 of 40




           EXHIBIT 23
       Case 2:20-cv-02321-DJH Document 1-10 Filed 12/02/20 Page 35 of 40




                                        DECLARATION

                                    DECEMBER 1, 2020



       My name is Linda Brickman. Thank you for allowing me to come forward and

speak with all of you.

       Effective November 12, 2020, as the 1st Vice-Chair of the Maricopa County

Republican Committee (MCRC), by operation of law upon the resignation of the

Chairman, I took over the performance of all the Chairman’s duties.

       I was notified by Rey Valenzuela, Director of Elections, that the Logic & Accuracy

(L&A) Certification of the Dominion voting systems would take place on November 23rd.

With limited notice, I was later notified the date was moved to November 18, 2020 at 10:00

AM.

       There will be around eleven (11) issues that I need to share with you. Starting with

a little background first please.

       I arrived at the Maricopa County Tabulations and Election Center (MCTEC) prior

to 10:00 AM, for what was supposed to be a morning turn around inspection of the

Dominion Software and equipment; however, it took some eight (8) hours before the two

formal L&A Certifications were completed, with mixed results.

       We began in the BCC or Tabulation room, where the Dominion Software/machines

were set up ready for actual testing.

       There were about eight or 9 regular (vs high speed) machines set to tabulate all the

numbers from test ballots (pictures already sent to you) selected by staff from the Secretary

of State’s (SOS) Elections office as part of the SOS L&A Certification, and one main frame



                                                                                              1
       Case 2:20-cv-02321-DJH Document 1-10 Filed 12/02/20 Page 36 of 40




computer behind glass-like walls plugged into the wall, and a computer technicians work

station with a desktop computer to transfer results from the individual tabulators and into

the server. This main frame machine that I observed was to calculate all the test ballots

and add up the “0’s” to give a grand total of all 8 or 9 machine total ballots counted,

equaling “0.”

       Problems occurred almost from the start with the SOS certification. For example, a

number of the ballots could not be read by the tabulator machines; at least one or more of

the tabulators broke down and portions had to be replaced; incorrect information had

been inputted into each tabulator earlier that morning; the “wrong files” were loaded up

into the main frame by the computer technician; and neither SOS staff nor the computer

technician were able to quickly resolve the problems. Instead, we were alerted it might

take an hour or more to work things out, so we adjourned until 2:00 PM, after lunch.

       At approximately 2:00 PM I asked if the problem was resolved, and what had

happened. Instead, I was informed that the machines were not calculating correctly, and

all the machines were shut down during the break and reset; and they were going to start a

brand, new test.

       About an hour plus later, the ballots were run into the tabulators and printouts of

the results in the form of a “cashier’s tape” were reviewed by me and others. Then, the

memory sticks from each tabulator were removed and handed to the computer technician

for loading into the server along with other relevant files we were told.

       Printouts were generated by the Dominion server, and County Chairs from the 3

County Political Parties, as well as other observers, began comparing the individual voting

totals tabulated for accuracy. Once completed, the County Chairs were asked to fill out



                                                                                              2
       Case 2:20-cv-02321-DJH Document 1-10 Filed 12/02/20 Page 37 of 40




and sign the “Certification” for the SOS L&A. And per Rey Valenzuela, Director of

Elections, other observers could sign if they insisted, but only in an “Observer Capacity”

and not in an official party capacity.

       Then came time to sign the Certification.

       Based on the issues described above with the SOS L&A test, and my familiarity with

reports from other State Secretary of States (for example, Texas), the December 2019

Democratic US Senators written investigation into Dominion including irregularities in

earlier elections, as well as reports from forensic experts including local Arizona ones, I

denied certification, writing on the form: “CERTIFICATION DENIED – LINDA

BRICKMAN – MC [Maricopa County] CHAIRMAN.”

       We then began the 2nd L&A test, but this one was conducted by Maricopa County

Elections Staff and on separate Dominion voting tabulator machines. This was a similar

process with results going to the server and reports printed out. But whatever problems or

irregularities surfaced during the first SOS test, they did not manifest this time.

       And for the same reasons noted above, I denied certification, writing on the

Maricopa County form: “CERTIFICATION DENIED – LINDA BRICKMAN – MC

[Maricopa County] CHAIRMAN.”

       I also have copies of each of those ballots counted, with copies available upon

request. Again, my reasons as noted above were my first-hand observations of the flaws

and irregularities in the SOS L&A tabulating and calculating of the Dominion software,

the unexplained turning off the computer system and doing a reset versus a correction, and

the over 5 hours for the SOS test and results review, plus my lack of faith in the 2nd L&A




                                                                                              3
      Case 2:20-cv-02321-DJH Document 1-10 Filed 12/02/20 Page 38 of 40




test – we could see the machines, but could not see or observe the software behind the

machine to confirm what had gone on.

       As a veteran County Elections Worker who actually worked the election both

during the August Primary, and the General from 10/19/20 to 11/11/20 working in the

Signature Verifications room, Duplication room, Adjudication room, ABC Room, and

Hand Count Audit, let me share just about 6 irregularities I PERSONALLY OBSERVED:

   (1) Signature verification standards were constantly being lowered by Supervisors in

       order to more quickly process that higher amount of early and mail-in ballots (from

       approx. 15 points of similarities, to a minimum of 3, lowered to 1, and ultimately to

       none – “Just pass each signature verification through”) “There are too many

       rejection of ballots each day, so push them through.”.

   (2) Challenged signatures on envelopes where the signature was a completely different

       person than the name of the listed voter, was let through and approved by

       supervisors.

   (3) Challenged runs or batches of envelopes for signature verification observed by me

       to be the exact same handwriting on the affidavit envelopes on numerous envelopes.

       When I asked if the County Attorney would be alerted for possible ballot fraud, I

       was told no, but supervisors would take care of it (I can supply one of the batches

       with book numbers that I texted in case I needed it).

   (4) In the Duplication room, I observed with my Democratic partner the preparation of

       a new ballot since the original may have been soiled, damaged, or ripped, and

       wouldn’t go through the tabulator. I read her a Trump/Republican ballot and as

       soon as she entered it into the system the ballot defaulted on the screen to a



                                                                                               4
   Case 2:20-cv-02321-DJH Document 1-10 Filed 12/02/20 Page 39 of 40




   Biden/Democratic ballot. We reported this to supervisors, and others in the room

   commented that they had witnessed the same manipulation. We were never told

   what, if any, corrective action was taken.

(5) Election Office Observers – when it became apparent that more and more early and

   mail-in ballots would need to be processed, I mentioned that the current rule of the

   number of observers per party was not adequate (1 per party, unless all parties

   agreed to more). And since the Governor refused to call the Legislature into session

   for any reason, and little incentive for the Democrats to agree to a higher adequate

   number, there was no way 1 observer per Party, forced to the back of a room, or

   behind a see-through wall, had a legitimate opportunity to see what elections

   workers were seeing in real time and doing, especially where up to 20 or more

   workers processing tasks, sometimes in 10 seconds or less! And I personally

   observed most observers acting “clueless”, and do not believe any of them even

   realized the challenges I made and referenced above.

(6) And lastly, one of the most egregious incidents in both the Duplication and

   Adjudication rooms which I worked, I observed the problem of Trump votes with

   voters checking the bubble for a vote for Trump, but ALSO, writing in the name

   “Donald Trump” and checking the bubble next to his hand written name again, as a

   duplicated vote, counting as an “OVERVOTE,” which means – no vote was counted

   at all, despite the policy having been changed to allow these overvotes. Supervisors

   contradicted their own policies where the intent was clear. Ray Valenzuela,

   Director of Elections, told me openly at the morning of the Dominion Certification

   (November 18, 2020), that this was incorrect, the Supervisors were terribly mistaken



                                                                                          5
  Case 2:20-cv-02321-DJH Document 1-10 Filed 12/02/20 Page 40 of 40




   and as an Adjudicator, I was instructed incorrectly, and these many votes SHOULD

   HAVE BEEN COUNTED AND NOT TURNED AWAY AS AN OVERVOTE.

      The next day, I was called outside the room where I was working and

   reprimanded for causing trouble over the weekend and was told to stop saying that

   there were wrong doings going on in other rooms, so I was suppressed from

   speaking the truth for fear of retaliation or pressure of being let go. So, the

   supervisor kept me working ALONE in my corner of the room, not to circulate with

   others.

      Chairman Finchem, Legislators, and Mayor, I am here today not as an expert in

   the Dominion software, but as a voter in Maricopa County, who wants to hear the

   truth and speak the truth and not feel suppressed to speak before you now.

      There should be integrity in our voting electorate. Voting is not a right; voting is

   not a privilege; voting is not an option. Voting is an obligation of every legal

   American Citizen.

      Thank you.

      God Bless America – and God Bless Donald Trump!



Linda Brickman

Maricopa County Republican Committee Chairman (MCRC)

Signed: Linda S Brickman

Dated: December 1, 2020




                                                                                        6
